Corrected Notice of Allowability

Examiner’s Comment
This Corrected Notice of Allowability is being provided to correct an incorrect final claim number by the Examiner in the Notice of Allowance mailed April 29, 2022.

Allowable Subject Matter
Claims 11-16, 19, and 20 (renumbered claims 1-8) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 11, 19, and 20, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that the size of an area within a range in which the plurality of imaging devices are located and selected from, is set in order to select the second imaging device.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        May 5, 2022